                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 JULIE CHRISTINE GOLDBERG,

                Plaintiff,

        vs.                                            CIV. NO. 1:18-cv-00909-SMV

 NANCY A. BERRYHILL,
 Acting Commissioner of
 Social Security,

                Defendant.

                                    STIPULATED ORDER

       Pursuant to the parties’ Stipulated Motion to Expunge All Copies of the Administrative

Record, IT IS HEREBY ORDERED that

               1.     All copies of the Certified Administrative Record filed on December 13,

2018 (ECF No. 14) in the possession of the Plaintiff’s attorney, the Assistant United States

Attorney, and the agency attorney assigned to this case will be destroyed.

               2.     All hard copies and electronic copies of the Certified Administrative

Record filed December 13, 2018 (ECF No. 14) will be destroyed by the Court, including the

documents available via the CM/ECF system.

               3.     The Commissioner will file a Modified Certified Administrative Record

with appropriate redactions. The Modified Certified Administrative Record will reflect that

page 745 pertained to individuals other than Plaintiff and has been removed.

               4.     Page 745 in the Certified Administrative Record filed on December 13,

2018 (ECF No. 14) will not be disclosed to anyone.
              5.     The inadvertent inclusion of page 745 in the Certified Administrative

Record filed on December 13, 2018 (ECF No. 14) will not be a basis for claimed error.

       Dated this 1st day of MARCH 2019.




                                             _______________________________________
                                             STEPHAN M. VIDMAR
                                             UNITED STATES MAGISTRATE JUDGE
Respectfully submitted,


By: /s/ Jennifer A. Randall
JENNIFER A. RANDALL
Special Assistant United States Attorney
Attorney for Defendant

By: /s/ Karl E. Osterhout
KARL E. OSTERHOUT
Attorney for Plaintiff




                                               2
